               Case
                Case2:18-cv-01067-RSL
                     2:18-cv-01067-RSL Document
                                        Document58-1 Filed02/03/21
                                                 59 Filed  02/02/21 Page
                                                                     Page11ofof33




 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
      UNITED STATES OF AMERICA,              )
10                                           )              Case No. 2:18-CV-1067-RSL
                Plaintiff,                   )
11                                           )              ORDER AMENDING ORDER
                v.                           )              DATED OCTOBER 1, 2020
12                                           )              DKT. #57
      JAMES J. JACKSON III;                  )
13    KING COUNTY;                           )
      STATE OF WASHINGTON                    )
14    DEPARTMENT OF REVENUE; and             )
      JPMORGAN CHASE BANK N.A.,              )
15                                           )
                Defendants.                  )
16    _______________________________________)

17            Plaintiff United States of America and Defendant James J. Jackson III entered into an

18   agreement to stay the execution of the Court’s Order of Foreclosure and Judicial Sale to provide

19   Mr. Jackson an opportunity to refinance the Subject Property, provided that the refinancing is in

20   accordance with the terms of the settlement agreement entered between the United States and

21   Mr. Jackson, including that the refinancing fully pays Mr. Jackson’s federal tax liabilities

22   described in the Court’s Judgment (Dkt. # 44) and Order of Foreclosure and Judicial Sale (Dkt. #

23   46). Pursuant to the stipulation between the parties set forth in the Stipulated Motion dated

24   February 2, 2021, IT IS HEREBY ORDERED:
     Ord. Amending Ord. Dated Oct. 1,          1                      U.S. DEPARTMENT OF JUSTICE
     2020 (Dkt. # 57)                                                 Tax Division, Western Region
     (Case No. 2:18-cv-01067-RSL)                                     P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3366
               Case
                Case2:18-cv-01067-RSL
                     2:18-cv-01067-RSL Document
                                        Document58-1 Filed02/03/21
                                                 59 Filed  02/02/21 Page
                                                                     Page22ofof33




 1            1.       The Order Amending Order Amending Order Staying Execution of Order of

 2   Foreclosure and Judicial Sale entered by this Court (Dkt. # 57) is amended to stay such execution

 3   until July 1, 2021, at which point, this stay will automatically expire.

 4            2.       All other provisions of the Order Amending Order Amending Order Staying

 5   Execution of Order of Foreclosure and Judicial Sale remain the same and in effect for the

 6   duration of the amended stay.

 7            IT IS SO ORDERED.

 8            Dated this ___         February
                         3rd day of _______________, 2021.

 9

10

11                                                  ROBERT S. LASNIK
                                                    UNITED STATES DISTRICT JUDGE
12

13   Presented By:

14   DAVID A. HUBBERT                                      COLVIN + HALLETT P.S.
     Deputy Assistant Attorney General
15
     /s/ Yen Jeannette Tran                                /s/ Jason A. Harn via E-Mail on 01/29/21
16   YEN JEANNETTE TRAN                                    JOHN M. COLVIN
     TY HALASZ                                             JASON A. HARN
17   Trial Attorneys, Tax Division                         719 Second Avenue, Suite 1450
     U.S. Department of Justice                            Seattle, Washington 98104
18   P.O. Box 683                                          Tel. (206) 223-0800
     Washington, D.C. 20044                                Fax. (206) 467-8170
19   Tel. (202) 616-3366 (Tran)                            jcolvin@colvinhallettlaw.com
     Tel. (202) 307-6484 (Halasz)                          jharn@colvinhallettlaw.com
20   Fax. (202) 307-0054
     y.jeannette.tran@usdoj.gov                            Attorneys for James J. Jackson III
21   ty.halasz@usdoj.gov

22   Attorneys for the United States of America

23   //

24   //
     Ord. Amending Ord. Dated Oct. 1,           2                      U.S. DEPARTMENT OF JUSTICE
     2020 (Dkt. # 57)                                                  Tax Division, Western Region
     (Case No. 2:18-cv-01067-RSL)                                      P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3366
               Case
                Case2:18-cv-01067-RSL
                     2:18-cv-01067-RSL Document
                                        Document58-1 Filed02/03/21
                                                 59 Filed  02/02/21 Page
                                                                     Page33ofof33




 1   DANIEL T. SATTERBERG                              ROBERT W. FERGUSON
     King County Prosecuting Attorney                  Attorney General
 2
     /s/ Jennifer H. Atchison via E-Mail on 02/01/21   /s/ Angie Lee via E-Mail on 02/01/21
 3   JENNIFER H. ATCHISON, WSBA #33263                 ANGIE LEE, WSBA No. 47104
     Senior Deputy Prosecuting Attorney                Assistant Attorney General
 4   W400 King County Courthouse                       Bankruptcy & Collections Unit
     516 Third Avenue                                  800 Fifth Avenue, Suite 2000
 5   Seattle, Washington 98104                         Seattle, Washington 98104-3188
     Tel. (206) 477-1929                               Tel. (206) 389-2187
 6   Fax. (206) 296-0191                               Fax. (206) 587-5150
     jennifer.atchison@kingcounty.gov                  angie.lee@atg.wa.gov
 7
     Attorneys for King County                         Attorneys for the State of Washington
 8
     STOEL RIVES LLP
 9
     /s/ Anthony Marangon via E-Mail on 02/01/21
10   ANTHONY MARANGON, No. 49893
     600 University Street
11   Suite 3600
     Seattle, WA 98101
12   Tel. (206) 386-7593
     Fax. (206) 386-7500
13   anthony.marangon@stoel.com

14   Attorneys for Deutsche Bank National Trust Company,
     as Trustee, in trust for registered Holders of Long
15   Beach Mortgage Loan Trust 2003-3, Asset-Backed
     Certificates, Series 2003
16

17

18

19

20

21

22

23

24
     Ord. Amending Ord. Dated Oct. 1,        3                    U.S. DEPARTMENT OF JUSTICE
     2020 (Dkt. # 57)                                             Tax Division, Western Region
     (Case No. 2:18-cv-01067-RSL)                                 P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3366
